PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/210,907
Filing Date: 5 Dec 2018
Appellant(s): X et al.



__________________
Matthew K. Gage
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed February 2nd, 2022.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 8/4/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument

Argument 1- In this sense, Bedare does not provide for a network device that oversees allocation of blocks of network addresses, but rather a “shared pool manager” executed on the same device as each “local DHCP server” to avoid conflicts during reservation of blocks of network addresses. The architecture in Bedare is therefore opposite to the architecture clearly set forth in claim 1 and shown in the above reproduction of FIG. 1 from Appellant’s originally-filed application.
Examiner’s Response: Bedare teaches allocating blocks of network addresses throughout the disclosure of Bedare. For example, paragraph 8 of Bedare states “In one embodiment, a method for sharing a network address pool comprises storing, with a first network device, data that 1) defines the network address pool shared by both the first network device and a second network device and 2) individual addresses of the network address pool reserved for use by the first and second network devices in allocating the respective individual addresses to one or more subscriber devices coupled to the first and second network devices and evaluating, with the first network device, the data that defines the network address pool to determine a block of addresses identified by the data that defines the network address pool that is not currently reserved for use by the second network device in allocating addresses from the identified particular block of addresses to the one or more subscriber devices coupled to the second network device. The method also comprises transmitting, with the first network device, a request to the second network device requesting that the determined block of addresses within the network address pool be reserved for use by the first network device in allocating addresses from the requested block to the one or more subscriber devices coupled to the first network device and receiving, with the first network device, a response from the second network device indicating whether one or more addresses of the requested block of addresses is available for use by the first network device in allocating addresses from the requested block to the one or more subscriber devices. The method further includes updating, with the first network device, the data that defines the network address pool to reflect that the block of addresses has been reserved for use by the first network device based on the indication in the response received from the second network device, and when the data has been updated to reflect that the block of addresses has been reserved for use by the first network device, allocating one or more addresses from the reserved block of addresses with the first network device in response to a request by one of the one or more subscriber devices for one or more addresses.”
Therefore as shown in the paragraphs above, Bedare teaches the allocation of blocks of network addresses. 

Argument 2- Furthermore, Bedare explicitly shows, at FIG. 1, that the “shared pool managers” are located on the same device (e.g., routers 12) that execute the “local DHCP servers.” Bedare’s architecture requires this configuration because, as noted for example at paragraph [0040], “[s]hared pool managers 28 may intercept (in a manner transparent to local DHCP servers 30) DHCP discover messages and determine whether any of the block of IP addresses reserved form the global address pool are available for use by the requesting one of the subscriber devices 14.” In this respect, shared pool managers do not even so much as “interface” (which is explicitly required by claim 1) with local DHCP servers 30 but rather operate in a manner transparent to the local DHCP servers 30, which would, at least in the example of FIG. 1, require that shared pool managers execute on the same network devices executing the local DHCP servers 30. This architecture again is opposite the architecture clearly set forth in above noted subject matter of claim 1 and shown in the example of FIG. 1 reproduced above from Appellant’s originally-filed application.
Examiner’s Response: Paragraph 35 of Bedare states “In any event, shared pool managers 28 each stores data that defines the global address space shared by both of local DHCP servers 30 of routers 12. This address space is shared in that both maintain the same address space, meaning that this space overlaps and initially spans the entire address pool. Each of shared pool managers 28 then attempt to reserve a block of the global address space for each of respective local DHCP servers 30. For example, shared pool manager 28A may generate a request that requests a block of addresses within the global address space be reserved for use by local DHCP server 30A in allocating addresses from the reserved block to one or more of subscriber devices 14A-14M coupled to router 12A. Shared pool manager 28B may likewise generate a similar request to that of the request generated by shared pool manager 28A requesting a block of addresses within the global address space be reserved for use by local DHCP server 30B in allocating addresses from the reserved block to one or more of subscriber devices 14N-14Z coupled to router 12B.”
Paragraph 38 of Bedare further states “After configuring shared pool manager 28, the administrator often does not need to further interact with shared pool managers 28, as shared pool managers 28 automatically (that is, without administrator input) negotiate and reserve blocks of the global address space and configure local DHCP servers 30 with the reserved blocks. Shared pool managers 28 therefore reduce administrative burden normally associated with administrating local DHCP servers 30 while also reducing resource waste as smaller blocks of a size less than the maximum may be reserved. If additional addresses are required, as illustrated in the example below, shared pool managers 28 may repeat the above processes to reserve another block of the global address space and configure local DHCP servers 30 to use the previously reserved block in conjunction with the additional block. Again, shared pool managers 28 generally reserve this additional block without any administrative oversight or input, thereby lessening if not eliminating administrative burdens normally associated with local DHCP servers 30.”
Therefore as shown in the paragraphs above, Bedare teaches that the shared pool managers interface with the local DHCP servers.

Argument 3- As such, moving the shared pool managers to a different network device, such as device set 138 of Boylan as asserted by the Examiner, would render Bedare unsuitable for its primary purpose. Indeed, the suggested combination would effectively result in a system that provides for local DHCP servers and a backend management system that is incapable of interfacing with the local DHCP servers. Such is the result because Bedare itself indicates, at paragraph [0040], that “[s]hared pool managers 28 may intercept (in a manner transparent to local DHCP servers 30) DHCP ... messages.” In other words, shared pool managers 28 are required to execute on the same underlying device that executes the local DHCP servers to facilitate such interception of DHCP messages. There is no effective way by which the shared pool managers 28 can be executed on the same device separate from the underlying device that executes the local DHCP servers and still perform such interception of DHCP messages because the DHCP messages are processed locally by the local DHCP servers (without being communicated to any remote DHCP server). As such, the combination resulting from modifying Bedare to incorporate the device set of Boylan would render Bedare unsuitable for its primary purpose. 
Examiner’s Response: In response to applicant's argument that the combination resulting from modifying Bedare to incorporate the device set of Boylan would render Bedare unsuitable for its primary purpose, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have 
Further, the Abstract of Bedare states that “A network device that includes a control unit and at least one interface may implement these techniques.” Thus, it is feasible to modify the invention of Bedare with the device 138 of Boylan in order to perform the claimed functions and would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bedare with the reclaim request process of Boylan because reclaiming address blocks facilitates renumbering for merging two networks with conflicting address spaces, returning an address block to a service provider or registry, and network reorganization (Boylan; par 136).

Argument 4- Bedare itself teaches away from the asserted combination resulting from modifying Bedare to incorporate the device set of Boylan. Bedare notes, at paragraph [0028], that “administrators favor local DHCP servers over a DHCP relay agent that forwards DHCP ... messages to a remote DHCP server located in a different subnet because the local DHCP servers are typically able to respond more quickly than remote DHCP servers due to their proximity to subscriber devices 14.” Bedare itself therefore teaches away from the asserted combination resulting from modifying Bedare to incorporate the device set of Boylan.
Examiner’s Response: Bedare paragraph 28 states “In some instances, administrators favor local DHCP servers over a DHCP relay agent that forwards DHCP discover messages to a remote DHCP server located in a different subnet because the local DHCP servers are typically able to respond more quickly than remote DHCP servers due to their proximity to subscriber devices 14. However, this proximity comes at a cost in terms of administrative burden. Consider a large service provider network that includes tens if not hundreds of individual subnets.”
Bedare further states in paragraph 30 that “To avoid both the administrative burden and the waste of potentially valuable IP addresses, administrators, in some instances, implement one or more centrally located DHCP server that are remote from subnets 20. In each subnet, such as subnets 20, the administrator deploys a DHCP relay agent that directs DHCP discover messages to one or more centrally located DHCP servers.”
Bedare paragraph 28 teaches that local servers are preferable due to communications being quicker. Bedare also teaches in paragraph 28 that implementing many local DHCP servers poses an administrative burden, which Bedare solves in paragraph 30 by implementing central DHCP servers with relay agents.
Modifying the invention of Bedare with the invention of Boylan does not teach away from the invention of Bedare. The devices 138 of Boylan can be implemented locally or globally.
Further, the Abstract of Bedare states that “A network device that includes a control unit and at least one interface may implement these techniques.” Thus, it is feasible to modify the invention of Bedare with the device 138 of Boylan in order to perform the claimed functions.

Argument 5- In addition, Applicant fails to understand how the motivation to combine in any way relates to the asserted combination. In rejecting claim 1, the Examiner asserts that “[i]t would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bedare with the reclaim request process of Boylan because reclaiming address blocks facilitates renumbering for merging two networks with conflicting address spaces, returning an address block to a service provider or registry, and network reorganization (Boylan; par 136).” None of the “reclaiming” or “returning” is described as being done by device set 138 of Boylan. At cited paragraph [0136], Boylan never mentions that such operations are performed by device set 138. As such, [Appellant] fails to understand how the motivation to combine in any way relates to the asserted combination.
Examiner’s Response: In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bedare with the reclaim request process of Boylan because reclaiming address blocks facilitates renumbering for merging two networks with conflicting address spaces, returning an address block to a service provider or registry, and network reorganization (Boylan; par 136). 
The computer 100 or computer 130 may be an administrative computer that issues the networking address to devices of the network through operation of the manager application… These devices 1-N of one or more subordinate networks are shown generally in FIG. 1 as device set 138.”
The devices that are issued networking addresses are the devices 1-N of the device set 138. 
Paragraph 136 of Boylan mentions “A reclaim may be initiated for a block of addresses to collect address blocks for future disposition.”
These block of addresses are addresses that are issued to devices such as device set 138.
Thus, the reclaiming process of Boylan is related to the device set of 138.
	Further examples of the reclaiming of network addresses are shown in Fig. 30, elements {3008, 3010, 3012} and stated in paragraphs 137-141 of Boylan.

Argument 6- The Examiner’s position is that device set 138 that represent ‘devices 1-N of one or more subordinate network’ (emphasis added) may somehow cure the deficiencies of Bedare. In other words, devices that request and receive network addresses from the local DHCP servers of Bedare are then going to manage the address space allocated to the DHCP servers. Such a contention is not only impractical but impossible as the subscriber devices (which are what devices 1-N are per Bedare itself as shown in the reproduction of FIG. 1 [above]) have no way of knowing which addresses have been allocated to which subscriber devices. It is a clear error to maintain that the device set of Boylan in any way cures the deficiencies of Bedare and withdrawal of this rejection is requested on this basis alone. 
Examiner’s Response: In response to applicant's argument that it is not only impractical but impossible as the subscriber devices (which are what devices 1-N are per Bedare itself as shown in the reproduction of FIG. 1) have no way of knowing which addresses have been allocated to which subscriber devices, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Further, the Abstract of Bedare states that “A network device that includes a control unit and at least one interface may implement these techniques.” Thus, it is feasible to modify the invention of Bedare with the device 138 of Boylan in order to perform the claimed functions and would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bedare with the reclaim request process of Boylan because reclaiming address blocks facilitates renumbering for merging two networks with conflicting address spaces, returning an address block to a service provider or registry, and network reorganization (Boylan; par 136).

Argument 7- In the May Response, [Appellant] expressed confusion regarding how the motivation to combine in any way relates to the asserted combination. The Final Office Action, at page 23, attempted to explain how by stating the following (emphasis [removed]): Paragraph 66 of Boylan mentions ‘The computer 100 or computer 130 may be an administrative computer that issues the networking address to devices of the network through operation of the manager application... These devices 1-N of one or more subordinate networks are shown generally in FIG. 1 as device set 138.’ The devices that are issued network addresses are the devices 1-N of the device set 138. Paragraph 136 of Boylan mentions ‘A reclaim may be initiated for a block of addresses to collect address blocks for future disposition.’ These blocks of addresses are addresses that are issued to devices such as device set 138. Thus, the reclaiming process of Boylan is related to the device set of 138. However, computer 100 or computer 130 are entirely different from device set 138 as shown in FIG. 1 of Boylan, which is reproduced [above].
Examiner’s Response: In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Bedare is used to teach the claim limitations of automatically distributing… interfacing… and dynamically managing. The device of Boylan is used to modify the invention of Bedare to incorporate the device 138 to perform actions of Bedare.

Paragraph 66 of Boylan mentions “The computer 100 or computer 130 may be an administrative computer that issues the networking address to devices of the network through operation of the manager application… These devices 1-N of one or more subordinate networks are shown generally in FIG. 1 as device set 138.”
The devices that are issued networking addresses are the devices 1-N of the device set 138. 
Paragraph 136 of Boylan mentions “A reclaim may be initiated for a block of addresses to collect address blocks for future disposition.”
These block of addresses are addresses that are issued to devices such as device set 138.
Thus, the reclaiming process of Boylan is related to the device set of 138.
	Further examples of the reclaiming of network addresses are shown in Fig. 30, elements {3008, 3010, 3012} and stated in paragraphs 137-141 of Boylan.

Argument 8- Moreover, manager application 116 and manager application 134 are not executed by device set 138. At paragraph [0057], Boylan states that ‘manager application 116 that the browser 114 may operate upon, or that may function independently to render the displays of networking address space and/or to provide the automated control of the status of networking address space.’ It is clear then that such reclaim flows through ‘manager application 116,’ which directly contradicts the Examiner’s explanation reproduced above.
Examiner’s Response: In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Bedare is used to teach the claim limitations of automatically distributing… interfacing… and dynamically managing. The device of Boylan is used to modify the invention of Bedare to incorporate the device 138 to perform actions of Bedare.
Further, the Abstract of Bedare states that “A network device that includes a control unit and at least one interface may implement these techniques.” Thus, it is feasible to modify the invention of Bedare with the device 138 of Boylan in order to perform the claimed functions and would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bedare with the reclaim request process of Boylan because reclaiming address blocks facilitates renumbering for merging two networks with conflicting address spaces, returning an address block to a service provider or registry, and network reorganization (Boylan; par 136).
The computer 100 or computer 130 may be an administrative computer that issues the networking address to devices of the network through operation of the manager application… These devices 1-N of one or more subordinate networks are shown generally in FIG. 1 as device set 138.”
The devices that are issued networking addresses are the devices 1-N of the device set 138. 
Paragraph 136 of Boylan mentions “A reclaim may be initiated for a block of addresses to collect address blocks for future disposition.”
These block of addresses are addresses that are issued to devices such as device set 138.
Thus, the reclaiming process of Boylan is related to the device set of 138.
	Further examples of the reclaiming of network addresses are shown in Fig. 30, elements {3008, 3010, 3012} and stated in paragraphs 137-141 of Boylan.

Argument 9- [Appellant] further, in the May Response, concluded by demonstrating how a person of ordinary skill in the art would not have been motivated to modify Bedare in view of Boylan due to their conflicting purposes of operation. The Examiner responded by pointing out that Bedare, at paragraph [0047], discusses how a ‘UI module 34A may provide a graphical user interface (GUI) or a command line interface (CLI) with which a user may interface to input commands, scripts, and configuration data.’ However, such blanket assertion by Bedare is not tied to the underlying argument presented in the May Response that the shared pool managers avoid having to use a GUI or a CLI to enter commands and instead operates 
Examiner’s Response: Automated systems can also include user-initiated manual inputs. 
Paragraph 47 of Bedare mentions “UI module 34A may provide a graphical user interface (GUI) or a command line interface (CLI) with which a user may interface to input commands, scripts, and configuration data.”
Thus, Bedare also includes user-initiated manual inputs even though it is an automated system. Further, Boylan still provides the aforementioned advantages of the reclaim process. Therefore, one of ordinary skill in the art would have been motivated to modify Bedare in view of Boylan. Thus, Bedare and Boylan do not have conflicting purposes of operation.

Argument 10- Consider that the Advisory Action indicates that “Boylan cures the deficiency of Bedare by teaching the method of Bedare being performed by the network device set 138 of Boylan.” This is factually false. Appellant has reproduced the only mention of device set 138 by Boylan above, and nothing suggests that the device set 138 of Boylan may perform the “the method of Bedare.” Instead, the Examiner is assuming that the method of Bedare can be performed by subscriber devices (e.g., device set 138) that request and receive addresses 
Examiner’s Response: The Abstract of Bedare states that “A network device that includes a control unit and at least one interface may implement these techniques.” Thus, it is feasible to modify the invention of Bedare with the device 138 of Boylan in order to perform the claimed functions and would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bedare with the reclaim request process of Boylan because reclaiming address blocks facilitates renumbering for merging two networks with conflicting address spaces, returning an address block to a service provider or registry, and network reorganization (Boylan; par 136).

Argument 11- As another example, the Advisory Action asserts that “Boylan teaches a reclaim request process that uses the device set 138 which would benefit the invention of Bedare because reclaiming address blocks facilitates renumbering for merging two network with conflicting address spaces, returning an address block to a service provider or registry, and network reorganization.” Boylan teaches no such thing with respect to the device set 138. To the contrary, Appellant has reproduced above the extent of Boylan’s teachings with respect to device set 138 and has repeatedly requested that the Examiner support these and other assertions with respect to the device set 138 only to receive the same insistent rebuttal that 
Examiner’s Response: Paragraph 66 of Boylan mentions “The computer 100 or computer 130 may be an administrative computer that issues the networking address to devices of the network through operation of the manager application… These devices 1-N of one or more subordinate networks are shown generally in FIG. 1 as device set 138.”
The devices that are issued networking addresses are the devices 1-N of the device set 138. 
Paragraph 136 of Boylan mentions “A reclaim may be initiated for a block of addresses to collect address blocks for future disposition.”
These block of addresses are addresses that are issued to devices such as device set 138.
Thus, the reclaiming process of Boylan is related to the device set of 138.
	Further examples of the reclaiming of network addresses are shown in Fig. 30, elements {3008, 3010, 3012} and stated in paragraphs 137-141 of Boylan.

Argument 12- Notably, the Advisory Action continues to note that due to some discussion of Bedare that ‘A network device that includes a control unit and at least one interface may implement these techniques,” it is therefore “feasible to modify the invention of Bedare with the device set 138 of Boylan in order to perform the claimed functions.” Yet, feasibility is not the test of obviousness, rather it is what the combined teachings of the 
Examiner’s Response: In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bedare with the reclaim request process of Boylan because reclaiming address blocks facilitates renumbering for merging two networks with conflicting address spaces, returning an address block to a service provider or registry, and network reorganization (Boylan; par 136). 

Argument 13- As another example, the Advisory Action argued that “Bedare is modified with the features of Boylan such as the device 138 and the reclaim functionality and not combined with the whole reference of Boylan.” It seems that this argument is premised upon the fact that network addresses are reclaimed from device 138 (as the Advisory Action also noted that “the reclaiming process of Boylan is related to the device set of 138”). Yet, device 138 never acts as “a first address allocation server to assign the first block of network addresses 
Examiner’s Response: In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Bedare is used to teach a first address allocation server to assign the first block of network addresses to a first set of client devices coupled to the first network (Fig. 1, elements {12A, 14A-14M, 20A, 28A}, par 35; The first network is subnet 20A. The first network element is router 12A. The first address allocation server is the local DHCP server 30A. The first block of network addresses is the block of addresses requested by shared pool manager 28A.). 
The device of Boylan is used to modify the invention of Bedare to incorporate the device 138 to perform actions of Bedare.
Further, the Abstract of Bedare states that “A network device that includes a control unit and at least one interface may implement these techniques.” Thus, it is feasible to modify the invention of Bedare with the device 138 of Boylan in order to perform the claimed functions and would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bedare with the reclaim request process of Boylan 

Argument 14- Bedare in view of Boylan does not disclose or suggest the foregoing subject matter of claim 3. In support of the rejection of claim 3, the Final Office Action asserted that Boylan, at paragraphs [0138] and [0140]-[0141], disclose or at least suggest the foregoing subject matter of claim 3.
Appellant respectfully disagrees and submits that it is clear error to maintain this rejection in view of the following demonstrations. At paragraph [0138], Boylan discusses a “reclaim to perform” that the “user then selects.” Boylan does not disclose or even suggest, and indeed seems to teach away from, “dynamic” management of “the size of the first block of network addresses and the size of the second block of network addresses,” particularly to the extent that this is supposedly performed by “device set 138” of Boylan (of which there is no evidence for the reasons noted above with respect to independent claim 1).
Examiner’s Response: In response to applicant's argument that Boylan does not disclose or even suggest, and indeed seems to teach away from, “dynamic” management of “the size of the first block of network addresses and the size of the second block of network addresses,” the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the 
Further, the Abstract of Bedare states that “A network device that includes a control unit and at least one interface may implement these techniques.” Thus, it is feasible to modify the invention of Bedare with the device 138 of Boylan in order to perform the claimed functions and would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bedare with the reclaim request process of Boylan because reclaiming address blocks facilitates renumbering for merging two networks with conflicting address spaces, returning an address block to a service provider or registry, and network reorganization (Boylan; par 136).
Bedare is relied upon to teach “dynamic” management of “the size of the first block of network addresses and the size of the second block of network addresses,”
Paragraph 47 of Bedare mentions “UI module 34A may provide a graphical user interface (GUI) or a command line interface (CLI) with which a user may interface to input commands, scripts, and configuration data.”
Thus, Bedare also includes user-initiated manual inputs even though it is an automated system. Further, Boylan still provides the aforementioned advantages of the reclaim process. Therefore, one of ordinary skill in the art would have been motivated to modify Bedare in view of Boylan. Thus, Bedare and Boylan do not have conflicting purposes of operation and Boylan does not teach away from the invention of Bedare.

Argument 15- Preemptive, as described at paragraph [0071] of Appellant’s originally-filed application, involves reclaiming the address prior to the end of the subscriber’s address lease. Boylan is describing a simple reclaim request that is not preemptive in nature. At paragraph [0141], Boylan continues to note that the result of monitoring triggers a reclaim request when the address transitions from the “status other than free” to “free.” Again, Boylan is describing a simple reclaim request that is not preemptive in nature. Rather than review the claimed subject matter in view of the specification to properly interpret Appellant’s claimed subject matter, the Examiner instead resorts to improper constructions, both of Appellant’s claimed subject matter and the cited prior art. To illustrate, consider that the Examiner argues in the rejection of claim 3 that “[t]he request is preemptive because the user can preemptively configure the reclaim request using the UI shown in Fig. 30 before issuing the request by pressing the reclaim button.” This construction fails to properly consider Appellant’s claimed subject matter while also interpreting the reclaim of Boylan in an unreasonable manner, both of which constitute clear error for which reversal is requested.
Examiner’s Response: In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., reclaiming the address prior to the end of the subscriber’s address lease) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 

Argument 16- The Final Office Action rejected claims 6 and 14 under 35 U.S.C. § 103(a) as being unpatentable over Bedare in view of Boylan, and further in view of Aune, U.S. Patent No. 6,952,735 (hereinafter, “Aune’). Appellant submits that this rejection is in error and should be reversed. The applied references, alone or in any combination, fail to disclose or suggest the features defined by Appellant’s claims, and there is no apparent reason that would cause one of ordinary skill in the art to modify the applied references to arrive at the claimed features.
Group 5 (Claims 6 and 14) 
Appellant argues claims 6 and 14 as a group, electing claim 6 as representative of the group. Claim 6 depends from independent claim 1 and indicates that the method of claim 1 further comprises “interfacing with the first network element to migrate, from the first network
element and to another network element, a network address pool of network addresses that includes the first block of network addresses.” In support of the rejection of claim 6, the Final Office Action asserted that Aune, at column 2, lines 56-67 and column 3, lines 1-23, discloses or at least suggests the foregoing subject matter of claim 6. However, at the cited columns and lines, Aune merely describes practical impacts of assigning blocks of different sizes, stating that “[t]he size of the addressblocks are of crucial matter to make a fine balance between generated traffic to get and release address-blocks, and to distribute the addresses to those processors which needs them most.” Aune does not disclose any concept related to migration, much less disclose or suggest “interfacing with the first network element to migrate, from the first network element and to another network element, a network address pool of network 
Examiner’s Response: Col. 2, lines 56-67 and Col. 3 lines 1-23 of Aune teach further comprising interfacing with the first network element to migrate, from the first network element and to another network element, a network address pool of network addresses that includes the first block of network addresses.
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bedare and Boylan with centralized address provider of Aune because it provides a separate storage entity dedicated for storing addresses and reduces the load on local devices.
For example, Col. 2 lines 60-61 of Aune states “The global processor will now give out a pack of addresses to the requesting processor instead of one address.”
The first network element is the global processor. The another network element is the processor requesting for more addresses. The pack of addresses given out by the global processor is the network address pool being migrated. The first block of network addresses is also comprised by the pack of addresses.

Argument 17- Appellant argues claims 7 and 15 as a group, electing claim 7 as representative of the group. Claim 7 depends from independent claim 1 and recites the following: wherein dynamically managing the size of the first block of network addresses and the size of the second block of network addresses comprises: creating a set of network 
Examiner’s Response: Fig. 4C, elements {402, 404, 406, 408a, 408b}, and paragraph 54 of Pan teach creating a set of network elements that associates the first network element to the second network element.
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bedare and Boylan with the IPsec connection of Pan because IPsec provides security services for secure IP communication between network devices by authenticating and encrypting each IP packet of a communication session (Pan; par 3).

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	Further, Bedare is relied upon to teach the distribution of IP addresses, while Pan is relied upon to teach the creation of a set of network elements of Claim 7. 

Argument 18- The rejection of claim 17 is in error because Bedare in view of Imamura does not disclose or suggest, as one example, “interfacing, by the network address manager proxy and with the network address manager, to specify a first number of available network addresses within the first block of network addresses that are available for allocation to first clients.” In support of the rejection of claim 17, the Final Office Action asserted that Bedare, at paragraphs [0029], [0035], [0041], and [0071], discloses or at least suggests the above noted subject matter of claim 17. Appellant respectfully disagrees… As such, Bedare explicitly indicates that there is no need to interface “with the network address manager” “to specify a first number of available network addresses within the first block of network addresses that are available for allocation to first client,” as the shared pool manager already knows (due to intercepting DHCP messages) which addresses are available and which addresses are 
Examiner’s Response: In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Fig. 1, elements {12A, 14A-14M, 20A, 28A, 12B, 14N-14Z, 20B, 28B} and paragraphs 29, 35, 41, and 71 of Bedare are relied upon to teach interfacing to specify a first number of available network addresses within the first block of network addresses that are available for allocation to first clients.
The first network is subnet 20A. The first network element is router 12A. The first block of network addresses is the block of addresses requested by shared pool manager 28A. The second network element is router 12B. The second block of network addresses is the block of addresses requested by shared pool manager 28B. The first clients are subscriber devices 14A-14M. A portion of the maximum number IP addresses is allocated. The number of IP addresses that can be allocated can also be expanded or reduced. Thus, a first number of available network addresses is specified within the first block of network addresses.
Fig. 1, elements {5, 8} and paragraph 18 of Imamura are relied upon to teach interfacing, by the network address manager proxy and with the network address manager.
The network address manager proxy is the proxy server 5. The network address manager is the DNS server 8.


Argument 19- The Final Office Action recognized this deficiency of Bedare by noting that “Bedare does not explicitly teach interfacing, by the network address manager proxy and with the network address manager.” To overcome this deficiency, the Final Office Action asserted that Imamura, at paragraph [0018], cures this deficiency when discussing a proxy server and a DNS server. However, neither a proxy server or a DNS server are concerned with available network addresses, nor in any way relate to address management in the manner recited by claim 17. DNS servers concern domain name system (DNS) services that associate an IP address with a domain name to facilitate human understandable (and memorable) hyperlinks. A person of ordinary skill in the art would not look to proxy servers and DNS servers to cure this deficiency of Bedare, nor is it clear how a proxy server for a DNS server would in any way cure the deficiencies of Bedare noted above. The rejection is clearly in error by maintaining the rejection of claim 17.
Examiner’s Response: In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bedare with the network address manager and the proxy being separate modules and with the DNS server of Imamura because allows for the shared pool manager to split its functionality into separate devices thereby further distributing its load on additional devices and because domain name servers allow IP addresses to be mapped to names so that hosts can be accessed using a domain name. 
In response to applicant's argument that Imamura is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Imamura is in the same field of applicant’s endeavor and is reasonably pertinent to the particular problem with which the applicant was concerned.
Paragraph 2 of Imamura states “The present disclosure relates to a communication block apparatus that blocks communication by an information processing apparatus connected to a network.”
(Fig. 1, elements {5, 8}, par 18) which is both in the same field of applicant’s endeavor and is reasonably pertinent to the particular problem with which the applicant was concerned.
Argument 20- The foregoing arguments also apply to the subject matter of claim 17 directed to (with emphasis added) “receiving, by the network address manager proxy and from the network address manager responsive to specifying the first number of available network addresses, one or more requests that manage a size of the first block of network addresses to address inefficient distribution of available network addresses within either or both of the first block of network addresses or a second block of network addresses distributed by a second network device for a second network.” Bedare does not require any specification of “the first number of available network addresses” because of the distributed nature of the shared pool managers which are required to operate locally to the local DHCP servers in order to monitor their address allocations. Moreover, there is no central global address pool manager in Bedare that would require any specification of the number of available network addresses. Imamura does not cure this deficiency of Bedare for the reasons noted above.
Examiner’s Response: Fig. 1, elements {12A, 14A-14M, 20A, 28A}, Fig. 2, elements {28A, 36A, 28B, 36B, 56A, 56B}, as well as paragraphs 35-38, 51, 68, and 71 of Bedare are relied upon to teach receiving, by a network address manager proxy executed by a first network element responsible for allocating the first block of network addresses within a first network and from a network address manager executed by a computing device, an allocation of the first block of network addresses.
.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/RAQIUL A CHOUDHURY/Examiner, Art Unit 2444                                                                                                                                                                                                        
/JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444                                                                                                                                                                                                        


Conferees:
/RANODHI SERRAO/Primary Examiner, Art Unit 2444       

/JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444                                                                                                                                                                                                                                                                                                                                                                                                         

{ 3 }
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.